      Case 2:20-cr-00030-MHT-KFP Document 55 Filed 10/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       CASE NO. 2:20-cr-30-MHT
                                             )              (WO)
DOMINICK ANTONIO BLOUNT                      )

                              FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture. The June 11,

2020, preliminary order of forfeiture ordered defendant Dominick Antonio Blount to forfeit his

interest in a Colt .38 caliber revolver, bearing serial number 28343 and 6 rounds of .38 special

caliber Federal ammunition. Because that property is worth less than $1,000 and defendant is the

only potential claimant, publication of notice was not required. Fed. R. Civ. P. Supp. R.

G(4)(a)(i)(A). The government gave defendant notice in the indictment that it would seek the

forfeiture of all property involved in the commission of the offenses in violation of 18 U.S.C.

§ 922(g)(1).

       The court finds that defendant has an interest in the property that is subject to forfeiture

pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c). The government has established the

requisite nexus between such property in the commission of the offenses in violation of 18 U.S.C.

§ 922(g)(1). It is therefore ORDERED that the government’s motion for a final order of forfeiture

(doc. no. 51) is granted as follows:

       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): a Colt .38 caliber revolver, bearing serial number

28343 and 6 rounds of .38 special caliber Federal ammunition.
      Case 2:20-cr-00030-MHT-KFP Document 55 Filed 10/14/20 Page 2 of 2




       2.      All right, title and interest to the property described above is hereby condemned,

forfeited and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 14th day of October, 2020.




                                                   /s/ Myron H. Thompson
                                                UNITED STATES DISTRICT JUDGE
